

Exhibit 10.1


DIRECTOR RESTRICTED STOCK AWARD AGREEMENT


THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as
of the date of the grant (the “Grant Date”) between The Meet Group, Inc. (the
“Company”) and the member of the Board of Directors of the Company accepting an
award hereunder (the “Grantee”).


WHEREAS, the Company has adopted the 2018 Omnibus Incentive Plan (the “Plan”);


WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Grantee shares of common
stock of the Company, subject to certain restrictions set forth herein; and


WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.    Grant of Restricted Shares. The Company irrevocably granted to the
Grantee, as a matter of separate agreement and not in lieu of salary or other
compensation for services, shares of authorized but unissued or treasury common
stock of the Company on the terms and conditions herein set forth (the
“Restricted Stock”). The Grantee acknowledges receipt of a copy of the Plan.


2.    Vesting.


(a)    The Restricted Stock shall vest in its entirety on the first anniversary
of the Grant Date, subject to the Grantee’s continued status as a member of the
Board of Directors (a “Director”) on the vesting date. The period during which
the Restricted Stock has not yet vested hereunder shall be referred to as the
“Vesting Period.”


(b)    Notwithstanding any other provision of this Agreement, during the Vesting
Period, the Restricted Stock shall be immediately and unconditionally forfeited
and revert to the Company, without any action required by the Grantee or the
Company in the event any of the following events occur:


(1)    The Grantee is removed as a Director based upon fraud, theft, or
dishonesty, which is reflected in a written or electronic notice given to the
Grantee;


(2)    The Grantee purchases or sells securities of the Company in violation of
the Company’s insider trading guidelines then in effect, if any; or




1

--------------------------------------------------------------------------------




(3)    The Grantee breaches any duty of confidentiality including that required
by the Company’s insider trading guidelines then in effect.


(c) Notwithstanding the foregoing provisions of this Section 2, upon cessation
of the Grantee’s being a Director under any circumstances, including, without
limitation, the Grantee’s resignation, death or disability, or removal by the
Company, the Restricted Stock shall be immediately and unconditionally forfeited
and revert to the Company, without any action required by the Grantee or the
Company, to the extent that the Vesting Period has not ended in accordance with
Section 2(a) as of the date of such cessation of status as a Director. Shares of
Restricted Stock that do not become vested pursuant to Section 2(a) shall be
forfeited and the Grantee shall cease to have any rights of a stockholder with
respect to such forfeited shares as of the date of the Grantee’s termination of
status as a Director.


3.    Voting and Dividends. The Grantee shall not have any voting rights of a
stockholder with respect to the Restricted Stock for record dates occurring
during the Vesting Period. The Grantee shall have all dividend rights, if
applicable, of a stockholder with respect to the Restricted Stock for record
dates occurring on or after the date of this Agreement and prior to the date any
such shares of Restricted Stock are forfeited in accordance with this Agreement,
except that (a) any dividends paid or made with respect to the Restricted Stock
in the form of shares of common stock or other property shall, during the
Vesting Period, be subject to the same restrictions (including, without
limitation, the Vesting Period) as the Restricted Stock and otherwise considered
to be such Restricted Stock for all purposes hereunder and (b) any cash
dividends paid or made with respect to the Restricted Stock shall be accumulated
and reflected in a book entry account and shall vest and be paid when the
underlying share of Restricted Stock vest.


4.    Issuance of Certificates. Stock certificates representing the Restricted
Stock may be issued by the Company and held in escrow by the Company until the
Restricted Stock vests, the Company may hold non-certificated shares until the
Restricted Stock vests, or the Company may register the shares by book-entry.
The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.


5.    Value upon Disposition of Certain Shares; Forfeiture. Upon occurrence of
any of the events specified in Section 2(b) of this Agreement (the “Event Date”)
and during the one-year period following the Event Date, the Committee may in
its discretion require the Grantee to return to the Company any common stock
received pursuant to this award. If the common stock has been disposed of by
Grantee during the one-year period following the Event Date, then the Company
may require the Grantee to pay to the Company the economic value of the common
stock as of the date of disposition. In addition, Section 13.5 of the Plan is
hereby incorporated by reference into this Agreement and the provisions thereof
shall apply to this grant of Restricted Stock. Grantee agrees that Grantee will
be subject to any compensation, clawback and recoupment policies that may be
applicable to Grantee as a Director, as in effect from time to time and as
approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Grant Date.




2

--------------------------------------------------------------------------------




6.    Adjustment Provisions. The Restricted Stock granted hereunder may be
adjusted in accordance with Section 12.2 of the Plan.


7.     Reservation of Right to Terminate Relationship. Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Grantee at any time, with or without cause. The termination of the
relationship of the Grantee by the Company, regardless of the reason therefor,
shall have the results provided for in Sections 2 and 5 of this Agreement.    


8.     Transfer. During the Vesting Period, the Restricted Stock granted hereby
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company shall not be bound
thereby.     
9.    Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant or vesting of the Restricted Stock. The
Company shall have the right to withhold from wages or other amounts otherwise
payable to the Grantee such withholding taxes as may be required by law. The
Committee may permit or require the Grantee to satisfy any tax withholding
obligation of the Company with respect to the Restricted Stock by having shares
withheld, in accordance with the procedures established by the Committee. Unless
the Committee determines otherwise, the share withholding amount shall not
exceed the Grantee’s minimum applicable tax withholding amount.


10.    Section 83(b) Election. The Grantee hereby acknowledges that the Grantee
has been informed that, with respect to the Restricted Stock, the Grantee may
file an election with the Internal Revenue Service, within 30 days of the
effective date of this Agreement, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, (the “Code”) to be taxed currently on
any difference between the purchase price of the Restricted Stock and the fair
market value of the underlying Shares on the Grant Date. Absent such an
election, taxable income will be measured and recognized by the Grantee at the
time or times at which the forfeiture restrictions on the Restricted Stock
lapse. The Grantee is strongly encouraged to seek the advice of his own tax
consultants in connection with the issuance of the Restricted Stock and the
advisability of filing of the election under Section 83(b) of the Code. A form
of Election under Section 83(b) may be obtained from the Company’s Director of
Human Resources.


THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S,
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.


11.     Parties Bound by Plan. This Restricted Stock award is subject to the
terms of the Plan. The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Grantee
and the Grantee’s respective successors in interest.




3

--------------------------------------------------------------------------------




12.    Severability. In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.


13.    Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.


14.    Notices and Addresses. Unless the parties otherwise agree, all notices,
offers, acceptances and any other acts under this Agreement (except payment)
shall be done electronically through the E*TRADE management system.


15.    Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
effectiveness, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of Delaware without
regard to choice of law considerations.


16.    Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.


17.    Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.


18.    Stop-Transfer Orders.


(a)    The Grantee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


(b)    The Company shall not be required (i) to transfer on its books any shares
of the Company’s common stock that have been sold or otherwise transferred in
violation of any of the provisions of the Plan or the Agreement or (ii) to treat
the owner of such shares of common stock or to accord the right to vote or pay
dividends to any purchaser or other Transferee to whom such shares of common
stock shall have been so transferred.


19.    Exclusive Jurisdiction and Venue. Any action brought by either party
against the other concerning the transactions contemplated by or arising under
this Agreement shall be brought only in the state or federal courts of
Pennsylvania and venue shall be in Bucks County or appropriate federal district
and division. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.




4

--------------------------------------------------------------------------------




[End of Agreement]






5